Citation Nr: 0027579
Decision Date: 10/18/00	Archive Date: 12/28/00

Citation Nr: 0027579	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  87-17 148	)	DATE OCT 18, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO)


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of clear and unmistakable error (CUE) in a January 
12, 1989 Board of Veterans' Appeals (Board) decision is the 
subject of a separate decision by the Board).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the United States (U.S.) Navy 
from August 1966 to August 1968.  He was awarded or 
authorized the Combat Action Ribbon.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1985 rating 
decision of the VA RO, which denied a claim for service 
connection for drug addiction with associated depressive 
reaction, claimed as post-traumatic stress disorder (PTSD).  
In February 1986 and June and November 1987 RO rating 
decisions, the RO continued the denial of service connection 
for PTSD.  The veteran appealed the matter to the Board, and 
the Board denied the claim of service connection for PTSD in 
a January 1989 Board decision.  

In April 1992, the RO denied a reopened claim of service 
connection for PTSD.  However, in July 1992, service 
connection for PTSD was granted, evaluated as 30 percent 
disabling from February 4, 1992, the date of the veteran's 
reopened claim.  The veteran expressed disagreement with the 
assigned rating.  He also raised the issue of entitlement to 
an earlier effective date (EED), prior to February 4, 1992, 
for the grant of service connection for PTSD.  In July 1993, 
the RO granted a 100 percent rating for service-connected 
PTSD, continuing the same effective date, February 4, 1992.  
At that time, the RO also denied an EED, characterizing the 
issue as whether there was clear and unmistakable error (CUE) 
in a July 1992 RO rating decision.  See March 1996 Board 
decision, p.2.  The appeal was received at the Board, and in 
March 1996, the Board denied an effective date prior to 
February 4, 1992 for a grant of service connection for PTSD.  
The Board also noted that it lacked authority to review for 
CUE the January 1989 Board decision.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United Stated Court of 
Veterans Appeals) (Court), and in September 1998, the March 
1996 Board decision was vacated by the Court and remanded for 
adequate reasons and bases as to the EED matter, and for 
adjudication of a claim of CUE in the January 1989 Board 
decision.  Additionally, in July 1999, the Board remanded the 
EED matter to the RO, where it remains pending the resolution 
of the instant appeal.  

In December 1999, pursuant to 38 U.S.C.A. § 7103(a) (West 
1991), the Vice Chairman of the Board ordered reconsideration 
of the Board's January 1989 decision by an expanded panel of 
Board Members.  The case is now before an expanded panel of 
the Board, and this reconsideration decision replaces the 
January 1989 Board decision.  


FINDINGS OF FACT

1.  The veteran was awarded or authorized the Combat Action 
Ribbon; he was engaged in combat with the enemy during the 
Vietnam Era.  

2.  The veteran's stressors are related to combat established 
by the record and there is no evidence to the contrary.  

3.  There is a diagnosis of PTSD based upon a verified 
stressor regarding the veteran's combat experiences during 
service.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

As indicated above, the veteran had active duty in the U.S. 
Navy from August 1966 to August 1968.  His original DD Form 
214N, received at the VA RO in June 1969, indicates that the 
veteran's decorations included a Vietnam Service Medal with 
two Bronze Stars, and a Republic of Vietnam Campaign Medal 
with Device.  A DD Form 215, Correction to DD Form 214, dated 
in November 1990 and received at the VA in January 1992, 
indicates that the veteran was also awarded or authorized the 
Combat Action Ribbon.  

The veteran's service medical records show no psychiatric 
abnormality on examinations in July 1965, prior to entry into 
active duty, and July 1968, prior to his separation from 
service.  A July 1964 inactive duty enlistment examination 
noted a history of a "minor laceration" from a prior 
automobile accident.  A July 1965 Report of Medical History, 
obtained prior to active duty for training, indicates slight 
stammering and stuttering of speech when nervous.  Although 
the service medical records show treatment for various 
disorders, none are pertinent to the issue on appeal.  

In May 1971, the veteran filed an original claim for service 
connection for a nervous condition reportedly treated in 
service in 1967 and 1968.  

The pertinent post-service medical evidence of record shows 
treatment of drug abuse from April 1971, with notation of a 
history of drug abuse beginning prior to service.  A VA 
hospital summary for treatment from April to May 1971, 
indicates the veteran's report of a history of drug abuse 
both "prior to" and during his military, "dating back to 
1966."  A consulting psychiatrist was noted as having given 
a diagnosis of personality disorder with drug addiction.  
This VA hospital summary shows final diagnoses of drug 
addiction, withdrawal syndrome, with associated depressive 
reaction, and hallucinations, audible.  

In an August 1971 rating decision, the RO denied service 
connection for drug addiction with associated depressive 
reaction, claimed as nervous condition.  

In September 1985, the veteran submitted a claim for service 
connection for PTSD, which he claimed as due to his in-
service handling of wounded and dead soldiers.  In October 
1985, the RO denied the "reopened" claim, characterizing it 
as a claim of service connection for drug addiction with 
associated depressive reaction, claimed PTSD.  

In a November 1985 statement, the veteran described various 
PTSD stressors, including being subject to enemy fire while 
assigned to the U.S.S. Richard S. Edwards off the coast of 
Vietnam, including enemy waters of the North Vietnamese, in 
conjunction with the U.S.S. Saint Paul.  

An April 1986 VA examination for Agent Orange notes no 
apparent mental distress.  

The veteran's reopened claim was again denied at the RO in 
February 1986, and the veteran completed an appeal.  

A May 1987 letter from the Office of the Director, U.S. Army 
and Joint Services, Environmental Support Group indicates 
that a review of the deck logs of the U.S.S. Richard S. 
Edwards had failed to confirm the PTSD stressors as reported 
by the veteran: while the veteran's ship was involved in 
gunfire support in Vietnamese waters from September 1967 to 
February 1968, and did operate along with the U.S.S. Saint 
Paul in that capacity, there were no log entries concerning 
fire directed at, or received by, either ship.  

Private treatment records of April and May 1987, consisting 
of an unsigned April 21, 1987 record and a May 18, 1987 
statement of a licensed clinical (psychiatric) social worker, 
show a diagnosis of PTSD.  These records include the 
veteran's reported history of combat while on active duty on 
the U.S.S. Richard S. Edwards off the coast of Vietnam.  

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO.  He testified as to the 
circumstances of his claimed combat while aboard the U.S.S. 
Edwards, including routinely taking evasive action in 
response to enemy gun and shell fire, and one occasion when 
the ship was dead in the water when the engine shut down, 
drifting toward the shore of the enemy.  

In August 1987, copies of the deck log book of the U.S.S. 
Edwards were received from the service department.  These 
records demonstrate that the ship was involved in gunfire 
support operations along with the U.S.S. Saint Paul while in 
Vietnamese waters, including enemy waters, between September 
1967 and February 1968.  Specifically, a September 27, 1967 
log entry shows participation in firing missions and 
maneuvering off the coast of North Vietnam, on October 1, 
1967, one man died when the ship lost steam in a boiler and 
the ship drifted dead in the water for a time, and on 
December 13, 1967, a log entry shows that sonar reported an 
underwater explosion off the starboard side during a gun fire 
support mission off the coast of the Vietnamese demilitarized 
zone (DMZ).  

In December 1987, a partially duplicate copy of an April 21, 
1987 private medical record was received, which included, in 
non-duplicated part, identification of the physician author.  

Upon receipt and consideration of the above evidence, the 
Board decision dated in January 1989 denied the veteran's 
claim of service connection for PTSD.  The Board recognized 
that a diagnosis of PTSD had been made, but noted that the 
claimed stressors were not particularly life-threatening, 
that the veteran's participation in combat was not shown, and 
that the current diagnosis of PTSD was not supported by an 
recognizable stressor.  The Board observed that none of the 
veteran's decorations shown in his DD Form 214N indicated 
combat.  

On September 18, 1990, the VA RO received a letter from the 
veteran with reference to, inter alia, service connection for 
PTSD.  The veteran requested that any doubt as to his PTSD 
case be settled in his favor.  

VA RO correspondence of October 4, 1990 informed the veteran 
that the Board's January 1989 decision to deny service 
connection for PTSD was final in the absence of new and 
material evidence.  The veteran was advised that such 
evidence would include evidence to establish a stressor 
sufficient to support a diagnosis of PTSD.  No reply is of 
record.  

On February 4, 1992, the VA RO received the veteran's 
petition to reopen a claim of service connection for PTSD, 
including a duplicate copy of the DD Form 214N, and a copy of 
a DD Form 215, dated November 29, 1990, indicating a 
correction to line 24 of the veteran's DD Form 214N, so to 
list a Combat Action Ribbon.  The veteran argued that the DD 
Form 215 reopened the claim, and that the Combat Action 
Ribbon shows his combat and warranted service connection for 
PTSD "from date of original claim."  

Private treatment records of 1988, 1989, and 1990 show 
ongoing psychiatric counseling for PTSD.  On private 
psychiatric assessment of December 1991, the veteran detailed 
the circumstances of his experiences in Vietnam, indicating 
that his principal duty was that of range finder on a Navy 
war ship, where his role was to visually sight targets when 
the radar was not working.  He reported witnessing much 
killing while in Vietnam, including one incident two weeks 
after his arrival where he was ordered to fire on a North 
Vietnamese village.  He described witnessing women and 
children with their hair on fire, and was disturbed later 
when he found out that the village he had helped bomb had, 
instead, been a South Vietnamese village.  The impression was 
PTSD, severe, and major depressive disorder, severe.  

A March 1992 statement of the veteran's private licensed 
clinical social worker indicates treatment for PTSD due to 
service.  

On VA PTSD examination in March 1992, a diagnosis of 
generalized anxiety disorder was made, with notation that a 
diagnosis of PTSD could not be made "due to the stressors," 
and because he was already showing symptoms of a generalized 
anxiety disorder when he was in the Navy, and that he 
continued to show these symptoms since then.  

A first diagnosis of PTSD by a VA examiner was made on VA 
examination in June 1992.  A history of drug abuse was noted, 
as well as the presence of depression.  

Upon review and consideration of the above evidence, the RO 
rating decision of July 1992 established service connection 
for PTSD, and a 30 percent evaluation was assigned, effective 
from February 4, 1992, the date of his reopened claim and the 
RO's receipt of the DD Form 215.  The veteran initiated an 
appeal for both an increased rating for service-connected 
PTSD, and entitlement to an EED for the grant of service 
connection for PTSD.  A July 1993 rating increased the 
evaluation for PTSD to 100 percent disabling, effective from 
February 4, 1992.  


II.  Analysis

The Board finds that the veteran's claim on reconsideration 
of entitlement to service connection for PTSD is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant and available facts have been adequately developed 
with respect to this appeal.  The RO has developed the record 
and has obtained the veteran's service medical records, 
service department records, and post-service treatment 
records.  The veteran has been examined by the VA in 
connection with his claim on numerous occasions and the 
appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds no further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. 3.303(d) (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 
3.304(f) now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred. If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor. 38 C.F.R. § 3.304(f) (1999).  

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the claimed in- 
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Given the 
favorable decision herein below, and because application of 
either version of the regulation supports an allowance, the 
Board finds that the veteran is not prejudiced by a failure 
to notify him of the change in the regulation prior to the 
instant Board decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The adjudication of a well-grounded claim for service 
connection for PTSD requires the evaluation of the evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the appellant served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation-
including the Combat Action Ribbon, will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).

The facts of the instant case on appeal demonstrate that the 
veteran was awarded or authorized the Combat Action Ribbon, 
albeit documented (and first shown) years after his 
separation from service.  His claimed PTSD stressors regard 
his active Naval service, which included a tour of duty as 
crew member of the U.S.S. Richard S. Edwards, shown to have 
engaged in gun fire support operations off the coast of both 
North and South Vietnam during the Vietnam War Era in the 
fall and winter of 1967 and early 1968.  While the veteran's 
original DD Form 214N does not compel the Board to conclude 
that the veteran had any combat, his DD Form 215, received at 
the VA on February 4, 1992, does.  Accordingly, the veteran's 
lay statements of PTSD stressors relating to his combat 
experiences while a crew member of the U.S.S. Richard S. 
Edwards must be accepted as conclusive evidence of the 
occurrence of the claimed inservice PTSD stressors, in the 
absence of sufficient evidence to the contrary.  In finding 
so, the Board emphasizes that when it is determined that a 
veteran engaged in combat with the enemy, lay testimony is 
enough to establish the occurrence of the alleged stressor 
under 38 U.S.C.A. § 1154(b).   

Based on this evidence, the Board finds that the veteran's 
claimed in-service "combat" stressors are corroborated by and 
consistent with the evidence of record.  While the 1967 and 
1968 deck log books from the U.S.S. Richard S. Edwards fail to 
show any individual combat of the veteran, his Combat Action 
Ribbon is sufficient evidence of his combat, as noted above.  
Additionally, it is noted that the deck log records do tend to 
support the veteran's version of the claimed PTSD stressors.  
The deck log books reveal a situation which, at very least, is 
consistent with the circumstances, conditions, or hardships of 
the veteran's known service, and is far short of the sort of 
evidence (clear and convincing since March 7, 1999) necessary 
to controvert the circumstances of his reported stressors.  
Accordingly, the veteran's combat having been established by 
the DD Form 215, his PTSD stressor statements must be accepted 
as conclusive evidence of their occurrence, and, with no 
evidence to the contrary, service connection for PTSD is 
warranted.  38 C.F.R. § 3.304(f).  

This combat veteran has detailed the facts and circumstances 
of his reported PTSD combat related stressors.  These 
stressors are identified on both private and VA examination 
as supporting a diagnosis of PTSD.  See April 21, 1987 
private medical statement of Dr. Scamman and subsequent 
statement and reports; VA exam reports, dated June 1992, 
April 1993, and April 1998.  Therefore, in the absence of 
sufficient contradictory evidence, and given the diagnoses of 
PTSD based solely upon the veteran's combat stressors, 
service connection for PTSD is warranted.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that there is a preponderance of the 
evidence in support of the claim, as set forth above, and, 
therefore, reasonable doubt is not for application.  The 
weight of the evidence of record is favorable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (1999).  The claim for service 
connection for PTSD is granted on reconsideration.  


ORDER

Service connection for PTSD is granted on reconsideration.  



			
	BRUCE E. HYMAN	G.H. SHUFELT
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals

			
	STEPHEN L. WILKINS	LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	I.S. SHERMAN
Member, Board of Veterans' Appeals

 



Citation NR: 9608010	
Decision Date: 03/27/96		Archive Date: 04/10/96
DOCKET NO.  94-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an effective date, prior to February 4, 1992, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

In July 1992, the RO granted service connection for PTSD and 
assigned an effective date of February 4, 1992 for the 
assignment of a 30 percent evaluation.  In July 1992, the 
veteran expressed his disagreement with the assignment of a 
30 percent rating and the effective date assigned.  In July 
1993, the RO assigned a 100 percent evaluation for PTSD, 
continuing the same effective date of February 4, 1992.  The 
case was forwarded to the Board of Veterans Appeals (Board) 
in September 1995.  As the veteran has been assigned the 
maximum evaluation for PTSD (100 percent), his appeal for an 
increased rating is moot.

The issue as developed on appeal has been framed as whether 
there was clear and unmistakable error in the rating of July 
1992, in establishing an effective date of February 4, 1992.  
Because the veteran timely appealed this issue, the matter 
before the Board is not whether there was clear and 
unmistakable error, but, rather, whether there was error in 
the RO decision.  This characterization of the issue reduces 
the burden of proof on the veteran and does not prejudice his 
case.  Accordingly, the Board will consider the issue 
pertaining to the July 1992 rating as so framed.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed clear and 
unmistakable error in the original decision denying service 
connection for PTSD.  Alternatively, there was error in the 
July 1992 decision which assigned an effective date of 
February 4, 1992.  It is asserted that November 1990 should 
be assigned as an effective date as this is when a correction 
was made to the veterans military records, thereby 
reflecting that he had been awarded the Combat Action Ribbon.  
It is asserted that based on the veterans receipt of the 
Combat Action Ribbon, entitlement to service connection for 
PTSD was established.  It is also contended that January 29, 
1992 should be made the effective date, as this is when the 
veteran reopened his claim for service connection for PTSD.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the assignment of an 
effective date earlier than February 4, 1992, for the grant 
of service connection for PTSD, is not warranted.


FINDINGS OF FACT

1.  In September 1985, the veteran filed a claim for service 
connection for PTSD, and in October 1985 and February 1986, 
the claim was denied by the RO.  He was notified of the ROs 
adverse action in February 1986 and he appealed to the Board. 
In January 1989, the Board denied his claim after a de novo 
review of the record. 

2.  On February 4, 1992, he filed an application to reopen 
his previously denied claim for service connection for PTSD.

3.  The RO subsequently reopened his claim and granted 
service connection for PTSD in a July 1992 RO decision, 
effective from February 4, 1992, which the RO determined to 
be the date that he reopened his claim.


CONCLUSION OF LAW

The assignment of an effective date earlier than February 4, 
1992, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 5108, 5110, 7104 (West 1991 
& Supp. 1995); 38 C.F.R. §§ 3.105, 3.156, 3.303, 3.400, 
20.302, 20.1100, 20.1103, 20.1104 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans service medical records do not reflect any 
pertinent abnormalities, aside from a history of slight 
stammering when he was nervous.

A VA hospital summary, reflecting hospitalization in April 
and May 1971, shows that the veteran was diagnosed as having 
withdrawal syndrome from drug addiction, depressive reaction 
(associated with withdrawal syndrome), and hallucinations of 
hearing (associated with withdrawal syndrome).

In May 1971, the veteran filed a claim seeking service 
connection for a nervous condition.  In an August 1971 rating 
decision, the RO denied service connection for drug addiction 
with associated depressive reaction.  The veteran was 
notified thereof by letter dated in August 1971.

A February 1973 VA social service summary reflects that the 
veteran was being treated for drug abuse. 

In September 1985, the veteran filed a claim for service 
connection for PTSD and in an October 1985 letter he was 
requested to provide the RO with additional information 
regarding stressors for PTSD.  In October 1985, the RO denied 
service connection for drug addiction with associated 
depressive reaction (claimed PTSD).  In November 1985, the 
veteran submitted information regarding his PTSD stressors 
and in February 1986 the RO confirmed and continued its 
October 1985 denial of service connection of PTSD.  The 
veteran was notified of the ROs adverse action in a February 
1986 letter and he expressed disagreement with such in an 
October 1986 statement, at which time he also requested a RO 
hearing. 

The file indicates that the veteran was scheduled to undergo 
a VA psychiatric evaluation but that he repeatedly postponed 
such.

In an April 1987 statement, John Scamman, M.D., related that 
he had examined the veteran and was in agreement with Mr. 
Roberts Paiges (the veterans social worker) diagnosis that 
the veteran had PTSD.

A May 1987 Environmental Support Group (ESG) report reflects 
that a review of the deck logs of the U.S.S. Edwards failed 
to confirm the veterans claims.  It was noted that the ship 
was involved in gunfire support while in Vietnamese waters 
(from September 25, 1967 to February 7, 1968) as was the 
U.S.S. St. Paul.  However, there were no log entries 
concerning fire directed at either ship.  It was also noted 
that there was a slim possibility that the entries concerning 
enemy fire were not made, but that standard procedure 
required that such instances be recorded.  It was also noted 
that standard procedure required that the movement of wounded 
personnel be recorded.

In May 1987, the veteran submitted a VA-Form 1-9 in regard to 
his claim of service connection for PTSD.

At a May 1987 RO hearing, the veteran indicated that the ship 
he had served aboard, the U.S.S. Edwards, had drawn enemy 
fire and that the ship had also fired upon the enemy.  The 
veterans representative indicated that numerous attempts had 
been made to obtain additional service records so that the 
veterans combat service could be verified.  

In a May 1987 statement, Robert Paige, L.C.S.W., indicated 
that he first examined the veteran in April 1985, at which 
time he diagnosed PTSD.  Mr. Paige also indicated that the 
veteran had substantial difficulty with outbursts of rage, 
periods of high anxiety, and distrust of authority figures.  
Mr. Paige noted that the veteran had reported that he had had 
combat service aboard the U.S.S. Edwards.  Reportedly, the 
veteran said that the ship had come under artillery fire and 
said that he had handled severely wounded soldiers.  

The Deck Log Book of the U.S.S. Richard S. Edwards reflects 
that the ship was involved in gunfire support while in 
Vietnamese waters between September 1967 and February 1968.  
There are no indications that the ship came under enemy fire.

In January 1989, the Board denied service connection for 
PTSD.

In a September 1990 letter to the Secretary of VA, the 
veteran asserted that he required assistance in developing 
his claim for service connection for PTSD.  He said that he 
had had a tour of duty in Vietnam and had been awarded 
numerous awards, including the Combat Action Ribbon.  In 
December 1990, the veteran was informed that in the absence 
of a submission of new and material evidence, the Boards 
1989 decision, denying service connection for PTSD, was 
final.

In a statement, received on February 4, 1992, the veteran 
indicated that he wished to reopen his claim for service 
connection for PTSD.  In support of his claim, he submitted a 
DD-215, which reflects that he was awarded the Combat Action 
Ribbon.  

Marie Guay, D.O., in a November 1991 statement, diagnosed the 
veteran as having severe PTSD and severe major depressive 
disorder.

The veteran was evaluated for PTSD by the VA in March 1992 
and it was opined that he had generalized anxiety disorder, 
first manifesting itself when he was in Vietnam.  Further, it 
was noted that a diagnosis of PTSD could not be made because 
of the stressors and because he was already showing symptoms 
of generalized anxiety when he was in the Navy and has since 
continued to show these symptoms.

In a March 1992 statement, Mr. Robert Paige, indicated that 
he first began treating the veteran in 1985, at which time he 
diagnosed PTSD.  He also related that a diagnosis of PTSD had 
been verified by two physicians, Dr.s John Scamman and Marie 
Guay.  He said that the veterans ships records, reflecting 
the type of service the veteran had, were not accurate and 
did not adequately represent the conditions he was exposed 
to.  He said that the veteran first received verification of 
his Combat Action Ribbon approximately 1-1/2 years 
previously.

In April 1992, the RO denied service connection for PTSD.
 
In June 1992, the veteran underwent a VA compensation 
examination for PTSD.  After a comprehensive evaluation was 
made, an Axis I diagnosis of PTSD, moderate and chronic in 
severity, was made.

In July 1992, the RO granted service connection for PTSD, and 
assigned an effective date of February 4, 1992.

At a November 1992 RO hearing, the veterans representative 
indicated that when the veteran put forth his claim for 
service connection for PTSD in the 1980s he was not afforded 
a VA examination.  The representative asserted that, at the 
least, the veteran should be awarded an effective date of 
November 1990, because this was when a correction was made to 
his military records, thereby reflecting that he had been 
awarded the Combat Action Ribbon.  Further, it was asserted 
that had the VA examiner been in receipt of documentation of 
the veterans combat service (during his March 1992 VA 
examination) he would have rendered a diagnosis of PTSD.  The 
veteran testified that he had been diagnosed with PTSD as 
early as 1987.  He said that the U.S.S. Edwards (the ship he 
served aboard) logs were inaccurate in that they failed to 
document that the ship was exposed to fire.  The veteran also 
indicated that he was unaware that it was in his best 
interest to file as quickly as possible when attempting to 
reopen his claim; thus, he waited until February 1992 to 
attempt to reopen such.  The veterans representative 
indicated that the Boards 1989 decision may also be 
considered to be erroneous.

In a November 1992 statement, the veterans wife indicated 
that the veterans psychiatric condition had detrimentally 
affected his family life.

In a November 1992 statement, Robert Paige, indicated that 
the veteran had a full range of PTSD symptoms as well as 
serious problems with rage and depression. 

In a March 1993 statement, Robert Paige, indicated that in 
1989 the veteran had submitted a statement to the RO from his 
friend, Erwin Smith, and that such had reflected that the 
veteran had been the recipient of the Combat Action Ribbon.  
Mr. Paige indicated that repeated attempts had been made in 
1988 and 1989 to obtain documentation of the veterans combat 
action from the Medal Board but that they (the Medal Board) 
indicated that they had lost or destroyed any documentation 
of such.  Further, he said that had the VA examiner, who 
conducted a psychiatric evaluation of the veteran in March 
1992, known that the veterans combat had been verified, a 
diagnosis of PTSD instead of depression would have been 
rendered.  Mr. Paige said that he had first diagnosed the 
veteran as having PTSD in April 1985.  He said that this 
diagnosis was later verified by Dr. John Scamman in 1985, and 
by Dr. Marie Quay in 1991.  Mr. Paige asserted that when the 
veteran put forth his claim in 1986, a VA examination was 
never scheduled for him and that, in fact, he was not 
scheduled for a VA examination until March 1992.  Further, it 
was contended that the veterans ships records do not 
accurately reflect the nature of the stressful conditions 
that the crew encountered during the Vietnam War.

In April 1993, the veteran underwent a VA compensation 
examination which reflects that he was diagnosed with PTSD 
and depression.  It was noted that his Vietnam war stressors 
were severe.

In a July 1993 RO decision, the veterans claim for 
assignment of an earlier effective date was denied and it was 
found that error had not been made in the July 1992 RO 
decision, assigning an effective date of February 4, 1992.

II.  Legal Analysis

The law governing the assignment of an effective date for an 
award of service connection is contained in 38 U.S.C.A. 
§ 5110(a), which generally provides that:

[T]he effective date of an award based on 
an original claim, [or] a claim reopened 
after final adjudication... shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

See also 38 C.F.R. § 3.400(b)(2) (1995) (to the same effect).  
In cases where an application is filed within one year from 
release of service, the effective date will be the day 
following the date of discharge.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1995).  However, as § 5110(a) suggests, 
when there has been a decision of the RO denying a claim of 
service connection, and the claimant has not appealed within 
one year of the notice of the denial, or in instances where 
there has been a final decision of the Board denying the 
claim, that denial becomes final and any effective date set 
based on a later grant of service connection will be the date 
of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  38 C.F.R. §§ 3.156, 3.400(r), 
20.1100, 20.1103 (1995).  

In the case at hand, the veteran and his representative have 
argued that the RO committed error in its July 1992 decision 
(assigning an effective date of February 4, 1992) and that 
the Board likewise committed such in its January 1989 
decision and that an earlier effective date should be 
assigned.  The United States Court of Veterans Appeals has 
indicated that clear and unmistakable error of a prior final 
RO decision exists where it appears undebatably that 
[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet.App. 310, 313 (1992).  
The underlying premise of the veterans argument is accurate, 
namely that an effective date may be changed if clear and 
unmistakable error is found in a prior unappealed RO rating 
decision.  38 C.F.R. § 3.105(a) (1995).  When such error is 
identified, the adjudicative decision which constitutes a 
reversal of the error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  However, it should be pointed out that a claim for 
service connection for PTSD has been considered in this case, 
not only by the RO, but also by the Board.  An RO decision 
affirmed by the Board on appeal is subsumed by the appellate 
decision.  38 C.F.R. § 20.1104 (1995).

In its January 1989 decision, the Board denied service 
connection for PTSD.  The significance of the January 1989 
Board denial is that, unlike RO decisions, a collateral 
attack on a final Board decision under the auspices of rules 
governing claims of clear and unmistakable error may not be 
made.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Thus, 
the January 1989 decision stands as a final appellate 
decision of the Board denying, on the merits, a claim of 
service connection for PTSD.  Therefore, in accordance with 
applicable rules relating to the assignment of effective 
dates, the earliest date assignable for the subsequent grant 
of service connection is the date of receipt of a claim to 
reopen, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (1995).

Following the January 1989 decision by the Board, 
correspondence was received in September 1990 indicating that 
the veteran wanted assistance in developing his claim for 
service connection for PTSD.  He was advised, however, that 
he must submit new and material evidence in order to reopen 
his claim.  Such evidence was not submitted.  Thus, the Board 
finds that September 1990 may not be considered an 
application to reopen and consequently may not be considered 
the effective date for the award of service connection for 
PTSD.

Received from the veteran on February 4, 1992, was another 
statement indicating his desire to reopen his claim for 
service connection for PTSD.  He also submitted new and 
material evidence in support of his claim.  Specifically, he 
submitted a DD-215 (which is a corrected DD-214 (Certificate 
of Release or Discharge from Active Duty)) reflecting that he 
had been awarded the Combat Action Ribbon.  The veterans 
representative contends that November 1990 should be assigned 
as the effective date as this is when the veterans military 
records were corrected and a DD-215 was fashioned to reflect 
that he had been awarded the Combat Action Ribbon.  (The 
Board acknowledges that receipt of such an award establishes 
that the veteran had combat service).  Further, it is 
contended that based on such a correction entitlement to 
service connection for PTSD was established.  

Under the regulatory criteria governing effective dates, 
where entitlement is established because of the correction, 
change or modification of a military record or because of 
other corrective action by competent military naval, or air 
authority, the award will be effective from the latest of the 
following dates:  (1) Date application for change, correction 
or modification was filed with the service department, in 
either an original or a disallowed claim; (2) Date of receipt 
of the claim if the claim was disallowed; or (3) One year 
prior to the date of reopening of the disallowed claim.  
38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).  The Board finds 
that this regulation is inapplicable to the instant case.  
Proof of combat service alone, is not evidence sufficient to 
establish entitlement to service connection for PTSD.  
38 C.F.R. § 3.304(f).  Further, the Board agrees with the 
ROs analysis in April 1992 when it denied service connection 
for PTSD.  Service connection for PTSD was denied in April 
1992 because of the lack of medical evidence showing a clear 
diagnosis of PTSD, not just the lack of documented 
verification of the veterans combat service.  See March 1992 
VA examination report.  In July 1992, the RO granted service 
connection because evidence was presented establishing a 
clear diagnosis of PTSD (See June 1992 VA examination 
report), credible supporting evidence was presented showing 
that the claimed in-service stressor actually occurred (See 
DD-215; 38 C.F.R. § 3.304(f)), and medical evidence was 
presented establishing a link between current symptomatology 
and the claimed in-service stressors (See June 1992 VA 
examination report).  The RO assigned an effective date of 
February 4, 1992 for the award of service connection for 
PTSD, as this is when the veteran reopened his claim 
following the Boards 1989 denial of such.  

The veterans representative has also drawn attention to the 
provisions of 38 C.F.R. § 3.156(c) to support the claim for 
an earlier effective date.  That provision provides that when 
new and material evidence consists of a supplemental report 
from the service department, the former decision will be 
reconsidered by the RO.  This comprehends original service 
department records which presumably were misplaced and then 
located and sent to VA.  Also included are corrections by 
the service department of former errors of commission or 
omission in the preparation of the prior report or reports 
and identified as such.  In the present case, the DD Form 
215 submitted by the veteran reflects a correction to his DD 
Form 214, but not that this correction was due to an error of 
commission or omission.  Here, information was brought out at 
the hearing before the RO in November 1992 to the effect that 
the veteran first knew that he was entitled to the Combat 
Action Ribbon when he contacted someone he served with aboard 
the U.S.S. Edwards who was issued this ribbon, not that the 
ribbon was issued during service but not listed on his DD 
Form 214.  Most significantly, the DD Form 215 does not 
identify an error of commission or omission.  Thus, the 
provisions of 38 C.F.R. § 3.156(c) do not provide a basis for 
an earlier effective date.

The veterans representative contends that an effective date 
of January 29, 1992 may be proper as this is when the veteran 
submitted his application to reopen.  A review of the 
veterans application reveals that the veteran dated the 
document January 29, 1992 but, in fact, the document was 
received at the RO on February 4, 1992.  The provisions of 
38 U.S.C.A. § 5110, governing effective dates of awards, 
refer to the date an application is received.  Consequently, 
the veteran is not entitled to an effective date of January 
29, 1992.

The Board finds that February 4, 1992 stands as the correct 
date for the award of service connection for PTSD.


ORDER

Assignment of an effective date earlier than February 4, 1992 
for the award of service connection for PTSD is denied.




		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


